Order of the Family Court of the State of New York, Bronx County, entered March 4, 1971, unanimously reversed, on the law and facts, without costs and without disbursements, and the proceeding remanded for further hearing. The dispositional hearing should not have been concluded without a full report from the probation officer. In the course of the hearing the learned trial court was advised that the assigned probation officer had been unable to complete her investigation as she had not yet obtained interviews with the parents. It may well be that further investigation will be fruitless by reason of the parents’ failure to co-operate. In the light of the present record, the probation officer in charge of the matter should have been present in court so that the court might ascertain whether further investigation would be productive. Concur—■ McGivern, J. P., Nunez, Kupferman, Murphy and McNally, JJ.